Title: From Thomas Jefferson to Robert Patterson, 13 June 1805
From: Jefferson, Thomas
To: Patterson, Robert


                  
                     Dear Sir 
                     
                     Washington June 13. 05.
                  
                  Having now recieved notice from mr Boudinot that he resigns his office as Director of the mint, on the last day of this month, you will recieve the commission to succeed him in due time to recieve from him whatever he may have occasion to deliver over in form. I write to him on the subject, so that you may now enter into communication with him thereon, and consider the matter henceforward as public. most of the emploiment of that establishment coming from the merchants, it is my duty to recommend to you in a particular manner their accomodation and satisfaction. Accept my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               